1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:20-po-00125-CKD
                                          )
12                         Plaintiff,     )    ORDER TO DISMISS AND VACATE BENCH
                                          )    TRIAL
13                 v.                     )
                                          )
14   CHERYL K. DAMAS,                     )    DATE: July 22, 2021
                                          )    TIME: 9:00 a.m.
15                         Defendant.     )    JUDGE: Hon. Carolyn K. Delaney
                                          )
16                                        )
                                          )
17

18          It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00125-CKD is GRANTED.

20          It is further ordered that the bench trial scheduled on July 22,

21   2021, is vacated.

22          IT IS SO ORDERED.

23
     Dated: July 9, 2021
24
                                              _____________________________________
25                                            CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
26

27

28

     ORDER TO DISMISS AND
     VACATE BENCH TRIAL                          1                 U.S. v. CHERYL K. DAMAS
